Name: Commission Regulation (EEC) No 610/86 of 28 February 1986 laying down special detailed rules for the application of the supplementary trade mechanism to beef and veal
 Type: Regulation
 Subject Matter: distributive trades;  trade policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/35 COMMISSION REGULATION (EEC) No 610/86 of 28 February 1986 laying down special detailed rules for the application of the supplementary trade mechanism to beef and veal Whereas , pursuant to Article 2 of Regulation (EEC) No 569/86 , it is Spain 's responsibility to take the necessary steps to ensure that imports from third coun ­ tries do not exceed a quantity equivalent to the 'guide ' quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular the second subparagraph of Article 84 (2) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanism applicable to trade ('), and in particular Article 7(1 ) thereof, Whereas the common rules for the application of the STM were laid down by Commission Regulation (EEC) No 574/86 (2); whereas certain special condi ­ tions should be laid down for the application of the supplementary trade mechanism to beef and veal ; HAS ADOPTED THIS REGULATION : Article 1 The indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession shall be as follows for the period from 1 March to 31 December 1986 : CCT heading No Description Indicative ceiling 01.02 A ex II Live animals of the bovine species other 18 000 head than pure-bred breeding animals and animals for use in bull-fighting 02.01 A II a ) Meat of bovine animals , fresh or chilled 3 000 tonnes (carcase weight) 02.01 A II b ) and Meat of bovine animals , frozen , and of ­ 18 000 tonnes 02.01 B II b ) fals of bovine animals (carcase weight) Article 2 The 'guide ' quantities which may be imported into Spain in 1986 from the Community as constituted at 31 December 1985 shall be as follows : CCT heading No Description 'Guide' quantity 01.02 A ex II Live animals of the bovine species other 12 000 animals than pure-bred breeding animals and animals for use in bull-fighting 02.01 A II a) Meat of bovine animals , fresh or chilled 2 000 tonnes \\ (carcase weight) 02.01 A II b) and Meat of bovine animals, frozen , and of ­ 16 200 tonnes 02.01 B II b) fals of bovine animals (carcase weight) (') OJ No L 55 , 1 . 3 . 1986, p . 106 . O OJ No L 57 , 1.3 . 1986 , p.l . No L 58/36 Official Journal of the European Communities 1.3 . 86 Article 3 For the purposes of this Regulation , 100 kilograms of bone-in meat shall be regarded as equivalent to 77 kilo ­ grams of boneless meat . A rticle 4 The sum of the quantities stated in the STM licences applied for by each operator in any one month shall , for each of the headings specified in Article 2 , not exceed 10 % of the quantities laid down in that Article . (a ) 30 days in the case of live bovine animals ; (b) 30 days in the case of fresh or chilled meat of bov ­ ine animals ; ( c) 45 days in the case of frozen meat of bovine ani ­ mals and offals of bovine animals , from the date of issue within the meaning of Article 6 (4) of Commission Regulation (EEC) No 574/86 . Article 7 The security relating to STM licences shall be : (a ) 5 ECU per animal in the case of live bovine ani ­ mals ; (b ) 4 ECU per 100 kilograms in the case of fresh , chilled or frozen meat ; ( c) 20 ECU per 100 kilograms in the case of offals of bovine animals . Article 8 This Regulation shall enter into force on 1 March 1986 . A rticle 5 During the first six months of each year, the maximum quantity in respect of which STM licences may be issued monthly shall be 25 % of the quantities referred to in Article 2 of this Regulation . Article 6 The STM licence introduced pursuant to Articles 1 and 3 of Regulation ( EEC) No 569/86 , shall be valid for : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President